Citation Nr: 9900969	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-39 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The appellant is the widow of the veteran who had active 
military service from December 1942 to April 1946.  He died 
on December [redacted], 1989.  

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for the 
cause of the veterans death under the provisions of 38 
U.S.C.A. § 1151 (West 1991).  Generally see Mintz v Brown, 6 
Vet. App. 277, 281 (1994) (benefits under 38 U.S.C.A. § 1151 
provide a basis for dependency and indemnity compensation 
(DIC) under chapter 13 of 38 U.S.C.).  

The appellants testimony and statements make it clear that 
she is claiming that VA medical personnel at a VA facility 
in West Los Angeles failed to properly and timely diagnosis 
and treat the veterans fatal glioblastoma multiforme when 
he was first seen at that facility on July 31, 1989, despite 
his then complaints of left arm and leg weakness and 
problems with his memory.  Two days later, he was admitted 
to the Century City Hospital and the brain tumor was 
diagnosed but it was too late for surgical intervention, 
although he did receive radiation therapy.  He was 
eventually transferred to a VA hospital two days prior to 
his death.  The death certificate reflects that he died on 
December [redacted], 1989 while hospitalized at a VA 
hospitalization due to glioblastoma multiforme of four 
months duration.  Both a biopsy and an autopsy were 
performed and used in determining the cause of death.  
At the time of his death the veteran was not service-connected 
for any disability.  

In the August 1995 rating action it was noted that the claim 
had previously been denied in November 1991.  On file is a 
November 1991 RO letter to the appellant notifying her of the 
denial.  The November 1991 rating action reflects that at 
least some of the records of the veterans July through 
November 1989 hospitalization at the Century City Hospital 
were then on file as were records from the VA Medical Center 
in West Los Angeles from July 31, 1989 to December 2, 1989.  

However, those records are not now on file and it is not 
clear why the records are no longer in the claim file.  The 
August 1995 rating action notes that two requests, in January 
and May 1995, for the VA records yielded negative responses.  

Also, the RO notice of the November 1991 denial was sent to 
the appellants address as reflected in the original death 
claim of August 1991.  However, VA Form 21-4138, Statement in 
Support of Claim, dated October 23, 1991 and received on 
October 28, 1991 (prior to the November 1991 denial) bears a 
new address.  This document also bears on its face a 
notation, dated January 31, 1992 (after the November 1991 
denial) that the document had been found in another claim 
folder (i.e., the document had been inadvertently misfiled).  
Thus, it appears that the appellant never actually received 
notice of the November 1991 denial.  

To reopen a final previously denied claim requires a two 
step analysis.  First, there must be evidence which is new 
(i.e., noncumulative evidence).  Second, the new evidence 
must be material.  To be material it must be relevant and 
probative (i.e., making a consequential fact more or less 
probable).  The full credibility of new evidence is assumed, 
if it is not inherently false, untrue, or patently 
incredible, but the full weight of such evidence is not 
assumed.  Evans v. Brown, 9 Vet. App. 273, 283-84 (1996) and 
Moffitt v. Brown, 10 Vet. App. 214, 226-27.  

However, reopening a previously and finally denied claim 
presupposes at least two things.  First, notice to the 
appellant.  Under 38 U.S.C. § 5104(a) and 38 C.F.R. 
§ 3.104(a), written notification to the appellant is required 
in order for a VA decision to become final.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  Second, that the 
evidence previously on file remains on file to the required 
comparison of the old and new evidence.  As indicated above, 
the old evidence is not on file.  

Accordingly, the RO properly addressed the claim on a de novo 
basis, i.e., without the requirement of submitting new and 
material evidence to reopen.  

In addressing a claim on a de novo basis, an appellant must 
first submit a well grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991).  This requires the submission of 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well grounded 
claim is one which is plausible, i.e., meritorious on its 
own or capable of substantiation it need not be conclusive 
but only possible to meet the burden of section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990.  [M]ore than 
just an allegation is required, the statute provides that 
[the claim] must be accompanied by evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this 
determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  The quality and quantity of the evidence required 
depends upon the issue presented and where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required and not merely lay 
testimony because lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) (citing Murphy, id., and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

The service representative had cited that VA Adjudication 
Procedure Manual, M21-1 for the proposition that a duty to 
assist attaches even before there can be any adjudication of 
well groundedness.  However, in this case the Board need not 
address this contention since, in all fairness, steps must be 
taken to obtain, at a minimum, the private clinical records 
from the Century City Hospital which were previously on file 
and, from the record as it is now, which it does not appear 
that the RO has attempted to obtain.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED  to the RO for the following 
actions:

1.  The RO should take the appropriate 
steps necessary to provide an explanation 
as to why both private clinical and VA 
clinical records which were on file in 
1991 are not now on file.  

2.  The RO should again take the 
appropriate steps necessary to locate all 
records of the veterans treatment, 
evaluation, observation and 
hospitalization at all VA medical 
facilities, both inpatient and 
outpatient, in West Los Angeles, 
California.  This should include any 
treatment, evaluation or observation of 
the veteran on July 31, 1989 and his 
terminal VA hospitalization records.  If 
obtained those records should be 
associated with the claim file.  

If those records are not available, as 
they reportedly were not at the time of 
the prior attempts to locate those 
records in 1995, the steps taken to 
locate those records should be recorded 
for the record.  

3.  The appellant should be contacted and 
requested to execute and return the 
necessary authorization forms for 
obtaining all records of treatment, 
evaluation, observation and 
hospitalization at the Century City 
Hospital from July through November 1989.  
If obtained those records should be 
associated with the claim file.  

4.  If any of the foregoing records are 
obtained, the RO should submit the claim 
file to a VA oncologist for an opinion as 
to the following:

(A) Whether the veterans fatal 
glioblastoma multiforme existed at the 
time he allegedly sought VA treatment or 
evaluation on July 31, 1989.  

(B) If it did exist as of July 31, 1989, 
whether in the normal course of 
treatment, the veterans fatal 
glioblastoma it should have been 
medically detected?

(C) If it should have been detected, 
whether the failure to detect, diagnosis, 
and treat that disorder substantially and 
materially contributed to his death?

If possible, the opinions as to the 
foregoing should be expressed in terms of 
the degree of probability, e.g., is it 
more probable than not.  

The claim file should be made available 
for review prior to the rendition of the 
opinion and detailed reasons and bases 
should be expressed for all opinions 
reached.  

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
appellants claim may be granted.  

6.  If any determination remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination 

warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
appellant until she receives further notice.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
